Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the specification—
At page 3 line 21-24 delete the entire sentence.
Authorization for this examiner’s amendment was given in an interview with Joel Armstrong on 2-2-21.

The above change was made to remove reference to the claims in the specification since the purpose of the specification is to illuminate the claims, and the purpose of the claims is not to illuminate the specification. 


The following is an examiner’s statement of reasons for allowance: Matsuda (US 2020/0095471) fails to teach or suggest applicants’ combination of “a” and “b” while the closest prior art Sustic (US 2006/0234580) fails to teach or suggest applicants’ combination of the “c” and “d” components.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765